Citation Nr: 0731344	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for right 
knee with traumatic arthritis and chronic ligamentous 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to November 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a rating in excess of 30 percent for a service-connected 
right knee disorder.  Subsequent rating decisions by a 
Decision Review Officer in August 2005 and August 2006 
granted entitlement to separate 10 percent ratings for 
limitation of right knee flexion and extension.  Neither the 
veteran nor his representative disagreed with these actions; 
therefore the Board concludes that they are satisfied with 
the separate 10 percent rating assigned for impairment of 
flexion of the right knee and with the separate 10 percent 
ratings assigned for impairment of extension of the right 
knee.  No further action on these issues is required.  

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2007.  Therefore, his request for 
a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is presently assigned the maximum schedular 
rating for a right knee disorder manifest by severe recurrent 
subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records include a September 1966 Report of 
Medical History wherein the veteran reported having sustained 
a knee injury two years prior to entering service, but that 
the knee was 'OK now."  The examiner performing his service 
entry examination noted his right knee was normal and cleared 
the veteran for airborne training.  Records dated in 
June 1966 show he experienced soreness and effusion in his 
right knee.  In October 1966, the veteran underwent medial 
meniscectomy and medial collateral ligament repair.  It was 
noted that weeks after treatment he showed unsatisfactory 
improvement.  After continuing knee problems and an 
additional medial collateral ligament repair in June 1967, an 
October 1967 medical board examiner recommended permanent 
retirement.

A rating action in January 1968 awarded the veteran service 
connection for chronic right knee instability, effective the 
day following his discharge from service.  A 30 percent 
rating  was assigned based on the service medical records.  
The veteran has been in receipt of a 30 percent rating since 
that date.

In June 2004, the veteran's request for a higher rating was 
received.   

A VA orthopedic examination was performed in August 2004.  
The veteran reported not being able to stand for extended 
periods of time.  He noted that his knee was weak, unstable, 
and frequently felt like it was collapsing from the inside.  
He stated that his symptoms prevented him from working.  On 
objective examination, obvious edema was noted.  There were 
well healed surgical scars along the medial aspect of the 
knee, and there was crepitus during passive movement.  He 
walked with a limp.  Range of motion studies revealed flexion 
to 45 degrees and extension to zero degrees.  The diagnosis 
was traumatic arthritis of the right knee.

The veteran stated in May 2005 that his knee disorder made 
him unable to keep a job.  He stated he was not able to walk 
up and down stairs or walk for long distances.

In a July 2005 report, the veteran's private orthopedist 
noted that the veteran had an essentially varus alignment in 
his right knee with crepitation on motion.  X-rays revealed 
end-stage osteoarthritis with significant varus alignment and 
significant osteophytes.

In his August 2005 substantive appeal, the veteran reported 
being in so much pain that he could barely get out of bed.  
He stated his leg was severely deformed and that pain pills 
no longer gave him relief.  In a November 2005 statement he 
noted he might need a new knee.

A September 2005 VA orthopedic clinic note revealed a range 
of motion from 8 to 75 degrees.  There was grinding 
throughout the range of motion.  X-rays indicated severe 
tricompartmental degenerative joint disease in the right knee 
with no medial joint space.  There were severe productive 
osteophytic changes.

On VA examination in July 2006, the veteran reported 
experiencing persistent right knee pain which prevented him 
from standing on his right leg for any period of time.  He 
stated he could perform his basic activities.  It was noted 
he did not report any incoordination or flare-ups, but stated 
he used a knee brace and a cane.

On objective examination, it was noted the veteran walked 
with a limp but did not use a knee brace or cane.  
Examination revealed a slight swelling of the knee with an 
increased horizontal dimension in the left contour of the 
right knee.  No instability was demonstrated.  X-rays 
revealed severe osteoarthritis.  The diagnosis was persistent 
right knee pain.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2007)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:



Severe
30


Moderate
20


Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

Analysis

Based on a review of the evidence, the Board finds the 
primary disability associated with the right knee disorder is 
presently manifest by severe recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5257, severe 
recurrent subluxation or lateral instability of the knee is 
evaluated as a 30 percent rating.  No higher schedular 
ratings is available under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  As the veteran is 
presently assigned the maximum schedular rating for this 
disorder, the Board finds a higher rating is not warranted.

While the veteran complains of pain, it has been held that 
"a rating under DC 5257 is not predicated on loss of range 
of motion, and thus §§ 4.40 and 4.45, with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet.App. 7, 11 (1996).

Finally, the Board finds that the service-connected 
subluxation or instability of the right knee is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the subluxation or instability of the right knee 
pathology has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

Entitlement to a rating in excess of 30 percent for right 
knee with traumatic arthritis and chronic ligamentous 
instability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


